United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.S., Appellant
and
DEPARTMENT OF DEFENSE, DEFENSE
LOGISTICS AGENCY, Stockton, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Norman F. Nivens, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 08-627
Issued: April 2, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On December 31, 2007 appellant filed a timely appeal from an Office of Workers’
Compensation Programs’ decision dated November 26, 2007, which denied modification of her
wage-earning capacity determination. Under 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this decision.
ISSUES
The issue is whether appellant has established that the Office’s wage-earning capacity
determination should be modified.
FACTUAL HISTORY
Appellant, then a 35-year-old packer, filed a Form CA-2 claim for benefits on
October 11, 1999, alleging that she developed an elbow condition caused by employment factors.
The Office accepted the claim for bilateral lateral and medial epicondylitis. Appellant received
appropriate compensation for total disability and was placed on the periodic rolls.

In a report dated March 8, 2001, Dr. Ronald K. Robinson, a specialist in preventive
medicine and appellant’s treating physician, recommended that appellant be restricted from
repetitive pushing, pulling, lifting, lifting exceeding five pounds and working in cold
environments.
On September 5, 2002 the Office referred appellant for vocational rehabilitation
counseling. In reports dated February 24 and March 31, 2003, a vocational rehabilitation
counselor indicated that a job as a receptionist was within appellant’s physical restrictions.
In a report dated April 9, 2003, Dr. Robinson stated that appellant had missed a
considerable amount of work because the employing establishment had been unable to
accommodate her work restrictions. He advised that she did not appear to require any further
treatment as her symptoms were currently minimal.1
On April 22, 2003 Dr. Corwin Hull, a specialist in preventive medicine and an attending
physician, stated that he had reviewed the job description for receptionist, the Department of
Labor’s, Dictionary of Occupational Titles, DOT #237.367-038 and found that the position was
physically appropriate for appellant.
By letter dated June 19, 2003, the Office advised appellant that the job of receptionist,
selected by her vocational rehabilitation counselor, was within her physical limitations.
In order to determine her current condition and her ability to secure gainful employment,
the Office referred appellant to Dr. John R. Chu, Board-certified in orthopedic surgery, for a
second opinion examination. In a February 1, 2005 work capacity evaluation, Dr. Chu stated
that appellant could perform an eight-hour workday with restrictions on repetitive activities
involving her wrists and elbows for more than two hours out of an eight-hour workday, with no
lifting for more than two hours and no lifting exceeding 20 pounds. He also instructed her to
take 5-minute breaks per every 30 minutes of repetitive activities. Dr. Chu also advised that
appellant might have some difficulty with reading and arithmetic.
In a December 27, 2005 report, Dr. Robinson advised that he had reviewed Dr. Chu’s
report. He related that appellant had asserted that her vocational rehabilitation training was not
adhering to Dr. Chu’s work restrictions, as she was required to do repetitive motion on a daily
basis. Dr. Robinson stated that, if her schooling required more repetitive motion than this or if
the work that she will be performing once she is finished with school will require more repetitive

1

The job description for receptionist stated: “Receives callers at establishment, determines nature of business
and directs callers to destination. Obtains caller’s name and arranges for appointment with person called upon.
Directs call to destination and records name, time of call, nature of business and person called upon. May operate
PBX telephone console to receive incoming messages. May type memorandums, correspondence, reports and other
documents. May work in office of medical practitioner or in other health care facility and be designated outpatient
receptionist (medical services) or receptionist, [physician’s] office (medical services). May issue visitor’s pass
when required. May make future appointments and answer inquiries.... May perform variety of clerical duties ...
and other duties pertinent to type of establishment. May collect and distribute mail and messages.”

2

motion than this, she will not be able to perform these activities. He concluded: “I would like
her to continue her current regiment of activity.” 2
The vocational rehabilitation counselor submitted a June 20, 2006 report summarizing
her efforts to rehabilitate, train and find employment for appellant. She stated:
“Areas of concern that impact [appellant’s] return to work [include] her
perception that she learned nothing during her training. She feels she has no skills
to present to employers and to my knowledge has not attempted to increase her
skill level. [Appellant] continues to approach potential employers with the
inquiry about whether the potential job exceeds her physical abilities, which she
indicates is the inability to use her arms for more than two hours per day. She
indicates all employers report the jobs are beyond her abilities. [Appellant]
indicates [that] she has requested various employers to write letters on her behalf
indicating the employment opportunities exceed her abilities.
“[Appellant] indicates [that] she only wants to return to federal employment and
intends to make [an] application [with] her time of injury employer. This
counselor has encouraged [appellant] to follow-up with all potential employers
regarding jobs that fall within the job titles that have been identified as suitable.”
“[Appellant] believes she is unjustly being forced to participate in vocational
services that exceed her physical limitations. She claims that Goodwill did not
provide suitable training for which she received certification. [Appellant]
indicates [that] she will be taking legal action against all parties involved in her
vocational rehabilitation. Her attitude is not conducive to a successful return to
work.”
In a closure report dated June 30, 2006, the vocational rehabilitation manager issued a
closure report. She stated:
“[Appellant] attended her approved training program on a somewhat inconsistent,
sporadic basis. Her attendance was characterized by a near obsessive focus on her
perceived medical issues and a pronounced sense of entitlement. Despite this
mindset, [appellant] eventually managed to complete her training successfully.
Immediately upon completion, she was transitioned into a focused and
personalized direct placement effort beginning on March 8, 2005. In addition to
direct job placement, the assigned rehabilitation counselor attempted to focus the
claimant on such ancillary skills as resume preparation, application completion,
interviewing presentation and techniques, general organization of a job search as
2

The Board notes that in a December 9, 2005 progress report from the vocational rehabilitation counselor,
received by the Office on December 20, 2005, appellant’s counselor stated that her instructor from the Goodwill
training course indicated that appellant had been encouraged to take breaks every 30 minutes and change activities
as needed. The instructor reiterated that no one was forcing appellant to exceed her medical restrictions. In fact, the
opposite phenomenon had occurred, as appellant’s restrictions were being strictly accommodated and the Goodwill
staff was strictly monitoring her training activities to ensure that nothing was being done to increase her pain or
symptomatology.

3

well as utilization of appropriate community resources and the development of
effective networking skills. Unfortunately, the claimant’s pronounced sense of
entitlement to permanent benefits from [the Office] and her apparently deep
seated belief that she is unable to work in any capacity (despite medical evidence
to the contrary) effectively trumped the RC’s efforts. Not surprisingly, the
claimant continued to fail in the placement process despite the Herculean attempts
by [the vocational counselor] to motivate her.”
***
“[Appellant’s] failure to secure employment is directly and solely attributable to
her own lack of motivation and pronounced sense of entitlement. [She]
consistently remained focused on her real and perceived medical issues and [on]
her belief that she should be afforded essentially lifelong benefits from [the
Office]. This set of unfortunate characteristics effectively precluded any potential
for success in the rehabilitation placement process.”
The vocational rehabilitation service recommended that a position for appellant listed in
the Department of Labor’s Dictionary of Occupational Titles, which, it determined, reasonably
reflected appellant’s ability to earn wages, that of receptionist, DOT #237.367-038. The
vocational rehabilitation counselor selected the receptionist position based on listings from five
employers, displaying wages of $8.00 to $12.00 per hour.
By notice of proposed reduction dated July 19, 2006, the Office advised appellant of its
proposal to reduce her compensation because the factual and medical evidence established that
she was no longer totally disabled and that she had the capacity to earn wages as a receptionist.3
By decision dated August 24, 2006, the Office advised appellant that it was reducing her
compensation effective on September 3, 2006 because the weight of the medical evidence
showed that she was no longer totally disabled for work due to effects of her October 1999
employment injury and that the evidence of record showed that the position of receptionist
represented her wage-earning capacity.
On August 20, 2007 appellant, through her attorney, requested reconsideration.
Appellant’s attorney contended that: (1) appellant was not qualified for the receptionist position
because she had a learning disability; (2) the work and training requirements at Goodwill
exceeded appellant’s work restrictions; and (3) the vocational rehabilitation counselor and the

3

The Office found that this position was suitable and within appellant’s work restrictions based on the
rehabilitation counselor’s closure report. It noted that the receptionist job provided more varied duties and
flexibility than a cashier position, which was also available pursuant to the rehabilitation counselor’s survey. The
Office further found that the jobs identified were reasonably available in sufficient numbers in appellant’s local
labor market and general commuting area.

4

Office did not take into account appellant’s low IQ and academic deficiencies, which made it
extremely difficult to interview for jobs and consequently obtain employment as a receptionist.4
Appellant submitted her own affidavit dated February 22, 2007 as well as two reports
from a learning disability specialist, Dr. Elizabeth Maloney, dated March 10, 2006 and
June 29, 2007. In her affidavit, she outlined her 28-year employment history with the employing
establishment, her physical restrictions and her opinions regarding the vocational rehabilitation
training she had received. Regarding her ability to perform the duties of a receptionist, appellant
noted that she was a slow typist. In her March 10, 2006 report, Dr. Maloney noted that tests
indicated that appellant had low academic skills, significant difficulty in math fluency,
short-term memory and verbally-related IQ tasks; she recommended that appellant take a
memory and thinking course. However, she also stated that “in reviewing her certificates
obtained from [Goodwill] along with her testing done by the Learning Disabilities department at
San Joaquin Delta College and [the vocational rehabilitation counselor’s] medical evaluation, I
am recommending employment in positions such as receptionist.”
In her June 29, 2007 report, Dr. Maloney stated that, with regard to the receptionist
position and the effect of her learning disability on her ability to handle the job, she believed
appellant would be able to answer calls but might experience difficulty in taking messages
properly. She stated that when she suggested appellant should seek a receptionist position in her
March 2006 report she was referring to a position where appellant would not be the primary
contact source in the office. Dr. Maloney considered that appellant best suited for sheltered
employment.
By decision dated November 26, 2007, the Office denied modification of the August 23,
2006 wage-earning capacity determination.
LEGAL PRECEDENT
Once the wage-earning capacity of an injured employee is determined, a modification of
such determination is not warranted unless there is a material change in the nature and extent of
the injury-related condition, the employee has been retrained or otherwise vocationally
rehabilitated or the original determination was, in fact, erroneous.5 The burden of proof is on the
party attempting to show a modification of the wage-earning capacity determination.6
ANALYSIS
Subsequent to the Office’s August 23, 2006 wage-earning capacity decision, appellant’s
attorney argued that the Office erred in finding the receptionist job suitable because the
vocational rehabilitation counselor failed to consider appellant’s learning disability, low IQ and
4

Appellant’s attorney also contended that the Office erred in finding a cashier job suitable. However, as the
Office selected the receptionist position in reducing her wage-earning capacity, the Board will not address
appellant’s arguments regarding her unsuitability for the cashier job.
5

Tamra McCauley, 51 ECAB 375 (2000).

6

Linda Thompson, 51 ECAB 694 (2000).

5

academic difficulties. The Board record does not establish this contention. The progress reports
from the vocational rehabilitation service indicated that appellant had sufficient cognitive ability
to complete the training program despite her demonstrated recalcitrance. The vocational
rehabilitation counselor in fact noted that appellant had successfully completed her training
program for placement in the private sector despite her own insistence that she was entitled to
either compensation benefits or federal employment. The counselor further noted that, following
appellant’s successful completion of the training program, focused and directed placement
efforts were initiated with private employers, but these efforts were undermined by appellant.
The counselor concluded: “unfortunately, the claimant’s pronounced sense of entitlement to
permanent benefits from [the Office] and her apparently deep seated belief that she is unable to
work in any capacity (despite medical evidence to the contrary) effectively trumped the RC’s
efforts.”
In support of appellant’s allegation that she was vocationally unable to perform the duties
of receptionist and that the wage-earning capacity determination was therefore issued in error,
she submitted reports from Dr. Maloney. In the March 2006 report, Dr. Maloney noted that
appellant had low academic skills, significant difficulty in math fluency, short-term memory and
verbally-related IQ tasks. However, she also recommended that appellant be reemployed in a
position as a receptionist based upon the vocational rehabilitation training she had received at
Goodwill and the testing performed by the Learning Disabilities department at San Joaquin Delta
College. Dr. Maloney subsequently reported on June 29, 2006 that when she suggested appellant
should seek a receptionist position in her March 2006 report, she was referring to a position
where appellant would not be the primary contact source and that appellant was best suited for
sheltered employment. She however offered no rationalized explanation as to why she
“recommended” in March 2006 that appellant be employed as a receptionist, but changed her
opinion in June 2006 to a finding that appellant should only be employed in a sheltered position.
In her March 2006 report, Dr. Maloney stated that she had reviewed the vocational training
reports from Goodwill as well as aptitude tests results from the Learning Disabilities department
at San Joaquin Delta College. In her June 2006 report, she did not cite any new test results that
would collaborate her revised opinion regarding appellant’s vocational abilities.
Appellant’s representative also alleged that the wage-earning capacity was issued in error
because appellant’s physical restrictions were not met by the vocational training program.
Dr. Robinson commented on this allegation in his December 27, 2005 report, wherein he noted
that appellant had asserted that her vocational rehabilitation training was not adhering to
Dr. Chu’s work restrictions, as she was required to do repetitive motion on a daily basis. He
stated that, if her schooling required more repetitive motion than this or if the work that she will
be performing once she is finished with school will require more repetitive motion than this, she
will not be able to perform these activities. However, rejecting appellant’s allegations
Dr. Robinson concluded: “I would like her to continue her current regimen of activity.”
Appellant did not submit the necessary probative evidence to establish that the Office
erred in determining her wage-earning capacity.7 As she did not submit evidence showing that
the Office’s original determination with regard to her wage-earning capacity was erroneous, she
7

The Board notes that Dr. Maloney has a doctorate in education; she is not a physician, so her opinion does not
constitute medical evidence pursuant to section 8101(2).

6

has not met her burden of proof to establish that the Office’s wage-earning capacity decision
should be modified.8
CONCLUSION
The Board finds that the Office properly reduced appellant’s compensation benefits
effective September 3, 2006 on the grounds that she had the capacity to earn wages in the
selected position of receptionist. The Board further finds that appellant has not established that
the Office’s wage-earning capacity determination should be modified.
ORDER
IT IS HEREBY ORDERED THAT the November 26, 2007 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: April 2, 2009
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

8

The Board notes that appellant’s attorney has filed a brief in support of her appeal. The Board finds that the
contentions counsel raises on appeal are identical to those considered and properly rejected by the Office in its
November 26, 2007 decision.

7

